Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0110991 A1 (“Miwa”) in view of WO 2018/010865 A1 (referenced below using its U.S. counterpart publication U.S. 2019/0168488 A1, “Manz”) and JP 2007/197288 A (referenced below using its machine translation, henceforth “JP ‘288”).
Alternatively, these claims are rejected over the combination of the three aforementioned references and as evidenced by or further in view of JP 2010/027972 A (referenced below using its machine translation, henceforth “JP ‘972”)
Considering claim 1, Miwa discloses a plate-like laminate of glass and resin, the laminate comprising surface glass layers 4 that sandwich a central resin layer 2, wherein each surface glass layer is joined to the central resin layer via an adhesive interlayer 3, wherein the adhesive interlayer may be made of polybinyl butyral (Miwa ¶ 0153-0156 and Fig. 1).  The surface glass layers 4 map onto the claimed glass sheet; the central resin layer 2 maps onto the claimed resin layer, and the adhesive interlayer 3 maps onto the claimed adhesive layer.  Miwa differs from the claimed invention, as it is silent re: 1) presence of a functional film, 2) adhesive layers having portions obtained by fusing together two portions of the adhesive layer, and 3) adhesive layer that covers an end portion of the glass sheet.
It is noted that the laminate of Miwa may be used as window panels (either vehicular or structural, id. ¶ 0163), and that it is known in the art of window panels to include functional film in window comprising transparent layers, wherein the functional film is enclosed within an adhesive interlayer material used to join various layers of the window.  In particular, re: deficiency 1), Manz teaches a composite pane comprising two transparent panels joined together by a laminating film, wherein the laminating film has a multilayered structure comprising two outside thermoplastic films that sandwich an interior polyester film upon which a functional layer is deposited, wherein the outside thermoplastic films are made of PVB, and wherein the polyester film is made of PET (Manz ¶ 0011, 0013-0015, 0037, and 0084; Fig. 1).  Re: the transparent panels, Manz teaches that they may be made of either inorganic glass (e.g. soda lime and borosilicate) id. ¶ 0026).  Furthermore, re: deficiency 2), as shown in Fig. 4 of Manz, the two separate PVB films (one of which located between a first panel and the PET layer and the other located between the PET layer and the second panel) are heated so that they soften and flow into the area beyond the peripheral end of the PET layer as to seal the peripheral end of the PET layer, thereby forming an unitary structure shown in Fig. 1 of Manz.  Such an operation is considered to read on the last clause of claim 1 (re: the fusing of end portions).
Both Miwa and Manz are analogous, as each is at least concerned with glass laminates comprising at least glass and interlayer of PVB.  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the teachings of Manz may be applied to Miwa, due to the substantial similarities between the references and the similar intended use (viz. windows).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included a PET layer carrying thereupon a functional film, because such a configuration is well-known in the art of windows (e.g. at least ¶ 0006-0010 of Manz); furthermore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the teachings of Manz re: peripheral sealing of the functional layer carrying PET layer using PVB, as doing so reduces susceptibility to corrosion (id. ¶ 0008).  
As applied to Miwa (in particular the embodiments of Figs. 1 and 10 thereof) and Manz, the outer glass layer 4 is smaller than and located inward of the central resin layer 2, thereby reading on the limitation that an area of the glass sheet is smaller than an area of the resin layer
However, it is noted that in the art of glass laminates, JP ‘288 teaches that an interlayer that extends beyond the lateral dimensions of a glass sheet and further covers minor surfaces of the glass sheet (viz. end portion of the glass sheet), in order to protect the minor surfaces of the glass sheet (JP ‘288 ¶ 0062 and Fig. 1B).  JP ‘288 is analogous, as it is concerned with glass laminates comprising at least glass and interlayer; furthermore, it is analogous for solving problems addressed by the instant application (viz. edge protection of a glass layer).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have modified the laminate of Miwa and Manz, so that a portion of the PVB material covers minor surfaces of the glass layer, to protect the minor surfaces of the glass layer (JP ‘288 ¶ 0062).
As the interlayer in the glass laminate of Miwa, Manz, and JP ‘288 extends beyond the periphery of the outer glass layer, the interlayer by definition has an area greater than an area of the outer glass layer.  Regarding the claimed location of the fused portion of the adhesive layer, it is noted that although it may not necessarily be the case that the fusing of the interlayer of the prior occurs at the location mapping onto the location of the fused portion of the instant application, such a difference is considered to be one associated with a product by process limitation (viz. the claimed fused portion).  Applicant is reminded that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show 
In the instant case, as the claim is directed to an article of manufacture, the corresponding component of the prior art is considered to read on the claimed adhesive layer as long as the adhesive layer has 1) requisite sections respectively mapping onto the first, second, and fused portions; and 2) as long as there is no material difference between what is in the prior art vs what is required of the fused portion.  Regarding 1), as discussed in the preceding paragraphs, it is clear that the interlayer of Miwa, Manz, and JP ‘288 would have portions respectively reading on all three claimed portions.  Issue 2 requires a consideration of what is imparted by the structural limitation of fused.  It is noted that the adhesive layer as claimed is a thermoplastic material in which disparate sections made of the same thermoplastic polymer are heated (as to allow melting to occur), joined in liquid phase, and then solidified to form a unitary structure; such a process produces a fused structure upon cooling and solidification.  Given that the material constituting the adhesive layer is thermoplastic (viz. a material that can be reversibly heated to form a liquid and cooled to form a solid), the fusing thus does not irreversibly change the polymer.  Therefore, there is no difference between the thermoplastic polymer constituting the fused portion vs. the thermoplastic polymer constituting another portion of the adhesive layer.  Given that the interlayer of the prior art also uses a type of thermoplastic polymer used in the instant application (viz. PVB), wherein the interlayer is made of previously separate viz. the portion that is on the central resin layer 2 and extend laterally outwards from both the PET layer carrying the functional film and the outer glass layer 4).  As such, the prior art has a portion mapping onto the claimed fused portion, and it is clear that such a portion of the prior art has an exposed peripheral portion.  Thus, Miwa, Manz, and JP ‘288 renders obvious claim 1.
It is hereby noted that the combination of Miwa, Manz, and JP ‘288 is sufficient to establish a prima facie case of obviousness, as the combination of references only needs to show why an element missing from one reference is obvious and does not require bodily incorporation of features from one reference into another.  Specifically, this means that there is no burden on the part of the PTO to demonstrate how the features in JP ‘288 may be bodily incorporated into the laminate of Miwa.  Nonetheless, in view of compact prosecution, JP ‘972 is hereby cited to show just how a bonding material such as PVB could be located 1) between the glass layer and the central resin layer and 2) around a minor surface of the glass layer, wherein the shaping of this PVB bonding material is formed according to the processes taught in Manz.
JP ‘972 teaches the placement of a thermoplastic sealing film 64 that bonds a glass layer to a polymeric film, wherein the sealing film may be PVB (JP ‘972 ¶ 0012 and 0036).  JP ‘972 specifically teaches that to have the sealing film extend beyond a lateral dimension of a glass layer and onto a minor surface thereof, the thermoplastic sealing film 64 is melted and subjected to sufficient pressure to cause it to spread onto a minor id. ¶ 0044).  This melting, spreading, and eventual hardening of a thermoplastic material is reminiscent of the process taught in Manz (see relevant discussion in ¶ 6 above).  Thus, JP ‘972 is considered to have demonstrated that the method taught in Manz (viz. softening and spreading of an adhesive thermoplastic material) could be applied to make a laminate wherein the adhesive thermoplastic material covers a minor surface of a glass layer; alternatively, person having ordinary skill in the art aware of the teachings of JP ‘972 would have been motivated to extend the scope of the teachings of Manz to the configuration taught in JP ‘288.
Considering claim 2, the PET layer carrying the functional layer is shown to be smaller in size than either transparent panels (Manz Fig. 1).
Considering claim 5, the embodiment of Fig. 10 of Miwa has surface glass layers 4 located on opposing major surfaces of the central resin layer 2.
Considering claim 6, given the symmetrical nature of the embodiment of Fig. 10 of Miwa, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included a functional layer carrying PET film on both sides of the central resin layer 2.
Considering claim 9, this claim depends on claim 2 and further recites the recitations of claim 5.  Limitations of claims 2 and 5 are met by the prior art, as discussed above.
Considering claim 12, this claim depends on claim 9 and further recites the recitations of claim 6.  Limitations of claims 9 and 6 are met by the prior art, as discussed above.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1, 2, 5, 6, 9, and 12 over Miwa, Manz, and JP ‘288 (or Miwa, Manz, JP ‘288, and JP ‘972) (pg. 5 ¶ 5+ of response filed on 14 September 2021, henceforth “Response”) have been fully considered, but they are not deemed to be persuasive.  Applicant’s main contention is centered on the allegation that Manz does not teach the features associated with the claimed fused portion (e.g. Response pg. 6 ¶ 3+).  However, it is noted that Applicant’s contention appears to be primarily centered on the deficiencies of individual references per se, as opposed to an argument against the rejection as a whole (e.g. Response pg. 7 ¶ 1+).
For those arguments that could be construed as addressing the rejection as a whole, Applicant 1) dismissed the applicability of JP ‘288 for teachings re: protection of the peripheral edges of an outer glass layer on the basis that JP ‘288 would have inferior edge quality and 2) contended that JP ‘972 does not teach an adhesive formed of two thermoplastic films.
Re: contention 1), Examiner notes that Applicant is merely arguing against a feature of JP ‘288 not relied upon in the rejection.  As discussed above, JP ‘288 is cited for reasons to apply PVB to a peripheral edge of a glass layer.  How that PVB edge is formed on the edge is immaterial, especially when the claims themselves do not contain limitations regarding edge accuracy.
Re: contention 2), Examiner notes that JP ’972 is cited for showing how a thermoplastic material such as PVB could be made to cover a peripheral edge of a glass layer.  The actual fusing (which is a product-by-process limitation) is taught in Manz.
Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781